:.•'-..            ,                                       gt.i&lZr.Ol
r,      '        •                                •                          ^   i




     ^Cvr Tn^ft\*p\VlCQ^W




            -l   ,s                                    vq^-u~\v-o\o^ Hoars

                                                      ^sU^VV^
                                                      ^kAVx^tMi%
                                                      vXuAso^w^ \%yn^^G>
     BkkC_CC          COURT OF CRIMINAL APPEALS

                            JAN 20"::;5

                        Ab©6Acosia,Oerr